DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “the exposed section”, line 2 should read --an exposed section --.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,910,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15, 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Pub 2018/0151507). 
Regarding claim 1, Chen (figs. 9-10a) teaches a semiconductor wafer, comprising:
a semiconductor body (die layer 201/second layer 110, [0052]);
an insulation layer (insulating layer 105, [0015]) on the semiconductor body;
a scribeline region (non-package region 160, [0072]) designated to be subjected to a wafer separation processing stage; and
an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage.
Regarding claim 2, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) extends into the semiconductor body (fig. 9).
Regarding claim 3, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) comprises a trench structure (fig. 9).
Regarding claim 4, Chen teaches the semiconductor wafer of claim 3, wherein the trench structure includes at least one electrically floating trench electrode (“electrical connectors”, [0020]).
Regarding claim 5, Chen teaches the semiconductor wafer of claim 1, further comprising processed portions (conductive features 120, [0031]) formed within a horizontal sublayer (second layer 110, [0031] and fig. 9) of the semiconductor body, the horizontal sublayer being arranged below and in contact with the insulation layer, wherein the optically detectable reference feature extends into the horizontal sublayer.
Regarding claim 6, Chen teaches the semiconductor wafer of claim 5, wherein the optically detectable reference feature (115) and at least one component (120) of the processed portions have a common vertical extension range of at least 20% of a total extension of the at least one component of the processed portions along a vertical direction (fig. 9).
Regarding claim 7, Chen teaches the semiconductor wafer of claim 6, wherein the at least one component (120) of the processed portions includes a plurality of trenches (features 120), and wherein the optically detectable reference feature has substantially the same total extension along the vertical direction as the plurality of the trenches.
Regarding claim 10, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) has, in a horizontal cross-section, a non-symmetrical layout (L shape 115b, [0083] and fig. 12).
Regarding claim 11, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) is made of one or more non-metal materials different from a material of the passivation structure (non-conductive material, polymer or epoxy, [0025]).
Regarding claim 12, Chen teaches the semiconductor wafer of claim 1, wherein a spatial confinement of a course of the scribeline region is devoid of any portion of the optically detectable reference feature (figs. 9-10a).
Regarding claim 13, Chen teaches the semiconductor wafer of claim 1, wherein the insulation layer at least partially covers the scribeline region (figs. 9-10a).
Regarding claim 15, Chen teaches the semiconductor wafer of claim 1, further comprising:
an active region (package region 150, [0016] and fig. 2b) with a power semiconductor die (dies 210/215, [0047]), the active region forming a part of the semiconductor body (201),
wherein the scribeline region is arranged adjacent to the active region, 
wherein the optically detectable reference feature is included in the active region.
Regarding claim 17, Chen (figs. 9-10a and 16-17) teaches a method of processing a semiconductor wafer having a semiconductor body (die layer 201/second layer 110, [0052]), an insulation layer (insulating layer 105, [0015]) on the semiconductor body, a scribeline region (non-package region 160, [0072]) designated to be subjected to a wafer separation processing stage, and an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage, the method comprising: 
acquiring position data (alignment device 620, “At 40, a sensor is used to detect the alignment patterns by scanning the backside of the packages”, [0091]) indicative of a position of the optically detectable reference feature; and 
controlling a relative movement between the semiconductor wafer and a wafer
separation device based on the position data (“At 45, a cutting device is aligned to the alignment patterns by a predetermined offset and the packages are singulated into individual packages.”, [0091]).
Regarding claim 18, Chen teaches the method of claim 17, wherein acquiring the position data comprises an optical character recognition processing step (optical sensor scans and detects the alignment pattern 115, [0073]).
Regarding claim 19, Chen teaches the method of claim 17, further comprising: 
providing course data which defines a course of the scribeline region with respect to
the position of the optically detectable reference feature, wherein controlling the relative movement comprises moving the semiconductor wafer relative to the wafer separation device based on the course data (“A cutting device is aligned to a cut-line in a non-package area of the packages structure based on a predetermined distance from the alignment pattern. One or more packages are singulated from the packages structure”, [0098] and fig. 17).
Regarding claim 20, Chen teaches the method of claim 17, further comprising: 
separating the semiconductor wafer into at least two wafer components by causing
the wafer separation device to break the semiconductor wafer along the scribeline region
while maintaining the optically detectable reference feature (cutting device 610, [0073] and fig. 10a).
Regarding claim 22, Chen (figs. 9-10a) teaches a power semiconductor die, comprising:
a semiconductor body (die layer 201/second layer 110, [0052]);
an insulation layer (insulating layer 105, [0015]) on the semiconductor body;
a remaining portion of a semiconductor wafer scribeline region (non-package region 160, [0072]); and
an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the remaining portion of the semiconductor wafer scribeline region.
Regarding claim 23, Chen (figs. 9-10a and 16-17) teaches a semiconductor wafer separation apparatus for separating a semiconductor wafer into a plurality of power semiconductor dies, the semiconductor wafer separation apparatus comprising:
a receiver device (alignment device 620, optical sensor scans and detects the alignment pattern 115, [0073]) configured to receive the semiconductor wafer, the semiconductor wafer comprising: 
a semiconductor body (die layer 201/second layer 110, [0052]);
an insulation layer (insulating layer 105, [0015]) on the semiconductor body; 
a scribeline region (non-package region 160, [0072]) designated to be subjected to a wafer separation processing stage; and 
an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region;
a detector (alignment device 620, “At 40, a sensor is used to detect the alignment patterns by scanning the backside of the packages”, [0091]) configured to acquire position data indicative of a position of the optically detectable reference feature;
a computing device configured to receive the position data and course data, the course data being associated with the semiconductor wafer and defining a course of the scribeline region with respect to the position of the optically detectable reference feature (“At 65, the cut-line can be determined by measuring a predetermined offset distance from the alignment pattern to the cut-line”, [0092]); and
a wafer separation device (cutting device 610, “At 75, the packages can be singulated along the cut-lines (or scribe-lines if an initial cut was made at 70”, [0072] and [0093]) configured to separate the semiconductor wafer into the plurality of power semiconductor dies, wherein the computing device is configured to control the wafer separation device based on the position data and the course data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892